Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendment
	The amendment filed 12/07/2021 has been entered.  As directed by the amendment: claims 1-9 are withdrawn; claim 10 has been amended; claims 19 and 21-23 are cancelled; and claim 24 has been added. Therefore, claims 10-18, 20, and 24 are currently pending.
	Applicant’s amendment is sufficient in overcoming the previously indicated rejection under 35 USC 112 (b) [concerning “in parallel”].  Such rejection is, therefore, withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2021, with respect to the rejections under 35 USC 112 (b) [regarding “the already running first process”] has been fully considered and are persuasive. Applicant states that “the already running first process” refers to the “providing at least a first welding process.”  The examiner agrees with applicant’s position.  Such rejection is, therefore, withdrawn. 
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant’s traversal begins with (Remarks, page 11):
However, a person of ordinary skill in the art would not combine the teachings of Artelsmair and Osborne as the teachings of Osborne are in conflict with the teachings of Artelsmair. Artelsmair discloses that a welding torch unit 29 comprises two separate welding torches 10, 35, or electrically separated components of welding torches 10, 35, arranged in a structural unit so as to render the use of to independently operating welding methods. Osborne 10discloses that current is conducted into each electrode holder through flexible cables 24 and through jaws 11 to the electrodes such that there is no 

In response, the examiner disagrees.  First, applicant’s contention that “Osborne clearly directs a person of ordinary skill in the art toward the structure that Artelsmair discloses should be avoided” appears to be without merit.  As best understood, applicant’s traversal premises on the Artelsmair teaching away from the combination with Osborne.  
Applicant’s contention does not provide any citation to Artelsmair indicating that the teachings of Osborne should be avoided, nor can the examiner find any disclosure in Artelsmair that criticizes, discredits, or otherwise discourage the proposed combination with Osborne. See MPEP 2145-X-D-1. 
Applicant’s contention that the teachings of Artelsmair is in conflict with that of Osborne centers on premise that Artelsmair requires independently operating welding torches that provide electrically separated components, while Osborne teaches two welding torches to render the use of independently operating welding methods that do not provide electrically separate components.  Such position is not considered persuasive as neither Artelsmair nor Osborne disclose such a conflict.  That is, nowhere in either reference is the combination criticized or discouraged.  It is unclear why the above differences preclude one of ordinary skill in the art from seeking such a combination.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Osborne is not relied upon to teach independently operable first and second welding torches/processes, electrically separated components/
Conversely, Osborne is merely relied upon, with respect to claim 10, to teach that it is known in the art for the first arc to be firstly ignited at a beginning of the welding process (Col. 4, lines 68-75; electrode 48 strikes workpiece where upon being drawn away from the workpiece, an arc is formed; second electrode remains in a waiting position), and after ignition of the first arc, a waiting time passes before a second arc is ignited (Col. 5, lines 1-40 and Col. 6, lines 1-23; as electrode 48 is consumed in the arc, the corresponding electrode holder 17 is fed toward the workpiece and will cause holder 6 to move electrode 1 toward the workpiece, where electrode 1 forms an arc with the workpiece.  The second arc of electrode 1 is, therefore, formed after a particular waiting time.  That is, the time between the first arc of electrode 48 being formed and the second arc being formed) and for the welding wire end of the second welding wire being in the waiting position until the waiting time is over (as stated above, electrode 1, and the wire end thereof, is maintained in a waiting position until the second arc is formed upon the waiting time being over).
Remarks; page 11-12):
A person of ordinary skill in the art would not combine the teachings of Artelsmaier and Osborne. The techniques disclosed in Artelsmair and Osborne are not compatible. Osborne discloses that only one of the two welding electrodes is used at any one time. Both processes as featured in Osborne and Artelsmair could never take place simultaneously with one another as featured in the present invention. Figures 17 and 19 of Osborne show that the welding apparatus does not have two welding torches and two welding processes that are operated independently of one another. Osborne provides teachings that direct a person of ordinary skill in the art toward using one electrode at a time, which is in direct conflict with the teachings of Artelsmair. Osborne only discloses carrying out a single welding process and 11not two independently operable welding processes as required in Artelsmair. The welding apparatus of Osborne has only one single welding torch including means for automatically replacing a used-up electrode by a fresh electrode without interrupting the only one welding process. Osborne does not provide any teaching or suggestion as to how the single welding process in Osborne could be used to modify the two welding torches of Artelsmair. The electrodes 48 and 1 as shown in Figures 17 and 19 of Osborne are never used simultaneously as featured in the present invention. Artelsmair is not directed toward replacing a used-up electrode as featured in Osborne such that a person of ordinary skill in the art would not look to the teachings of Osborne to modify the welding device of Artelsmair. Therefore, a person skilled in the art would not have seen any need or possibility how to combine the welding unit of Artelsmeier with the teachings Osborne to arrive at the present claimed invention. The replacement of a used-up electrode as featured in Osborne does not provide any teaching or suggestion for modifying the welding unit of Artelsmeier. Accordingly, Applicant respectfully requests that the Examiner favorably consider claim 10 as now presented and all claims that depend thereon. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the instant case, Osborne is not relied upon to teach or suggest a welding apparatus having “two welding torches and two welding processes that are operated independently of one another.”  Artelsmair is relied upon to teach such limitation in that Artelsmair teaches providing at least a first welding process carried out by a first torch 10) with a first welding wire (13) and a second welding process carried out by a second welding torch (torch 35) with a second welding wire (32) (See Figure 2 and paragraph 0033), wherein the first welding process and the second welding process are 5combined with one another (combination of welding process-para. 0033.  See also paragraphs 0002, 0010, and 0037) to connect individual parts of a workpiece by a weld seam (workpiece 16 to be welded, which is formed of several parts-para. 0028), the first welding torch of the first welding process and the second welding torch of the second welding process being operable independently of one another (para. 0002; “…the welding torch unit is formed by at least two separate welding torches intended to carry out at least two independent, separate welding processes.”) (para. 0033; “…welding torch unit 29 is comprised of at least two independent welding torches 10 and 35, whereby each of the welding torches 10, 35 is connected with the welding apparatus 1 via the respective hose pack 23, 28 so as to enable all of the components necessary for a welding process, such as, for instance, the gas 8, the energy supply, the cooling circuit 19, etc. to be provided to the welding torch unit 29.”) (para. 0037; “It is essential in the configuration according to the invention that the welding torch unit 29 comprises two separate welding torches 10, 35, or the electrically separated components of welding torches 10, 35, arranged in a structural unit so as to render feasible the use of two independently operating welding methods.”) (para. 0043; “The combination according to the invention enables, for instance, the use of only one power source 2, which is alternately connected to the respectively active welding torch 10, 35. It is, of course, also possible to control the welding processes by using two independently operating power sources 2, 38.”).  

Conversely, Osborne is merely relied upon, with respect to claim 10, to teach that it is known in the art for the first arc to be firstly ignited at a beginning of the welding process (Col. 4, lines 68-75; electrode 48 strikes workpiece where upon being drawn away from the workpiece, an arc is formed; second electrode remains in a waiting position), and after ignition of the first arc, a waiting time passes before a second arc is ignited (Col. 5, lines 1-40 and Col. 6, lines 1-23; as electrode 48 is consumed in the arc, the corresponding electrode holder 17 is fed toward the workpiece and will cause holder 6 to move electrode 1 toward the workpiece, where electrode 1 forms an arc with the workpiece.  The second arc of electrode 1 is, therefore, formed after a particular waiting time.  That is, the time between the first arc of electrode 48 being formed and the second arc being formed) and for the welding wire end of the second welding wire being in the waiting position until the waiting time is over (as stated above, electrode 1, and the wire end thereof, is maintained in a waiting position until the second arc is formed upon the waiting time being over).  Here, neither electrode of Osborne is considered a col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.  Here, there is no evidence made of record, or in the references themselves, which suggests that modifying the temporal relationship between the ignition of the first and second arc of Artelsmair with that of Osborne would have led to “a deterioration of the welding unit of Artelsmair.” Furthermore, as Osborne provides motivation for the combination, one of ordinary skill in the art could have combined the teachings of the prior art and arrived at the claimed invention.
With respect to claim 17, applicant refers back to the arguments presented in claim 10 (Remarks, pages 12-13). The examiner’s response, therefore, remains the same.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16, 18-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artelsmair (U.S. Publication 2007/0145028) in view of Osborne (U.S. Patent 2017509), and in further view of Yoshima (U.S. Publication 2009/0294428).
Regarding claim 10, Artelsmair discloses a welding method, comprising:
providing at least a first welding process carried out by a first welding torch (torch 10) with a first welding wire (13) and a second welding process carried out by a second welding torch (torch 35) with a second welding 32) (See Figure 2 and paragraph 0033), wherein the first welding process and the second welding process are 5combined with one another (combination of welding process-para. 0033.  See also paragraphs 0002, 0010, and 0037) to connect individual parts of a workpiece by a weld seam (workpiece 16 to be welded, which is formed of several parts-para. 0028), the first welding torch of the first welding process and the second welding torch of the second welding process being operable independently of one another (para. 0002; “…the welding torch unit is formed by at least two separate welding torches intended to carry out at least two independent, separate welding processes.”) (para. 0033; “…welding torch unit 29 is comprised of at least two independent welding torches 10 and 35, whereby each of the welding torches 10, 35 is connected with the welding apparatus 1 via the respective hose pack 23, 28 so as to enable all of the components necessary for a welding process, such as, for instance, the gas 8, the energy supply, the cooling circuit 19, etc. to be provided to the welding torch unit 29.”) (para. 0037; “It is essential in the configuration according to the invention that the welding torch unit 29 comprises two separate welding torches 10, 35, or the electrically separated components of welding torches 10, 35, arranged in a structural unit so as to render feasible the use of two independently operating welding methods.”) (para. 0043; “The combination according to the invention enables, for instance, the use of only one power source 2, which is alternately connected to the respectively active welding torch 10, 
carrying out a starting process of the first welding process and the second welding process (Best shown in Figure 3, ignition phase 39, which generates arc 15) (para. 0037; “The combined welding methods according to the invention, for instance, use the lift arc principle for the ignition of the electric arc 15 (ignition phase 39). Since this is a method known from the prior art, it will not be described in detail. It is merely pointed out that the welding wire 13, 32 is moved forward until contacting the workpiece 16, whereupon the welding wire movement is subsequently reversed to convey the welding wire 13, 32 back to a predefined distance 40 from the workpiece 16, whereupon the welding wire movement will again be reversed. By powering the welding wire 13, 32 with a defined current intensity from the time of the short-circuit, which current intensity is chosen to prevent incipient melting or melting open of the welding wire 13, 32, the ignition of the electric arcs 15 for the two welding wires 13, 32 will take place independently of each other during the rearward movement and lifting of the welding wire 13, 32.”), 

    PNG
    media_image1.png
    678
    810
    media_image1.png
    Greyscale

wherein one of before and during the ignition of the first arc, the 10second welding wire involved in the second welding process is moved forward in a direction of the workpiece to be welded before the second arc is ignited (As shown in Figure 3 above), the second welding wire contacts the workpiece (para. 0040, the welding wire 32, from a starting position, i.e., a distance 40 from the workpiece 16, carries out a movement in the direction of the workpiece until contacting the workpiece), a short circuit of the second welding wire with the workpiece is detected, and a welding wire end of the second welding wire involved in the second welding process is transferred into a waiting 15position after the second welding wire contacts the workpiece (para. 0040, after contacting workpiece 16, a short circuit is formed, and wire 32 is moved back from workpiece 16, preferably back to the starting position);

    PNG
    media_image2.png
    602
    680
    media_image2.png
    Greyscale

starting a main welding process of the already running first welding process at the first welding torch (Para. 0039; “In the MAG welding process, the welding current I is definedly increased after having completed the ignition phase 39 at time 47 and the welding wire 13 is conveyed in the direction of the workpiece 16. The continuously applied welding current I causes a droplet 48 to form on the end of the welding wire, which will detach from the welding wire 13 after a defined period of time as a function of the intensity of the welding current I, thus forming a droplet chain 49. This procedure is then periodically repeated.”) relative to as shown above).
	Artelsmair discloses that “the ignition of the electric arcs 15 for the two welding wires 13, 32 will take place independently of each other during the rearward movement and lifting of the welding wire 13, 32” (para. 0037), but is silent on the first arc being firstly ignited at a beginning of the first welding process, and after ignition of the first arc, a waiting time passes before a second arc is ignited at a beginning of the second welding process, the welding wire end of the second welding wire being in the waiting position until the waiting time is over.  Artelsmair is further silent on the starting of the main welding process occurring simultaneously with the ignition of the second arc.
Osbourne teaches that it is known in the art of arc welding (Col. 1, lines 1-4) (Figs. 17 or 19; via respective first and second electrodes 48 and 1, where an arc is generated between the electrodes and the workpiece) for the the first arc be firstly ignited at a beginning of the welding process (Col. 4, lines 68-75; electrode 48 strikes workpiece where upon being drawn away from the workpiece, an arc is formed; second electrode remains in a waiting position), and after ignition of the first arc, a waiting time passes before a second arc is ignited (Col. 5, lines 1-40 and Col. 6, lines 1-23; as electrode 48 is consumed in the arc, the corresponding electrode holder 17 is fed toward the workpiece and will cause holder 6 to move electrode 1 toward the workpiece, where electrode 1 forms an arc with the workpiece.  The second arc of electrode 1 is, therefore, formed after a particular waiting time.  That is, the time between the first arc of electrode 48 being formed and the second arc being formed), the welding wire end of the second welding wire being in the waiting position until the waiting time is over (as stated above, electrode 1, and the wire end thereof, is maintained in a waiting position until the second arc is formed upon the waiting time being over).  
	The advantage of combining the teachings of Osborne is that in doing so would maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair with Osborne, by replacing the temporal relationship between the ignition of the first and second arc of Artelsmair, with the teachings of Osborne, in order to maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
The combination of Artlesmair and Osborne teaches each claimed limitation except for the starting of the main welding process occurring simultaneously with the ignition of the second arc.
Yoshima teaches that it is known in the art of tandem arc welding systems and methods (Para. 0015-0016, tandem arc welding using a fore-going electrode and hind-going electrode) (Figure 3, foregoing electrode/wire 303/201, hind-going electrode/wire 304/203-para. 0069, respectively, correspond to wires 13 and 32 of Artlesmair) to carry 205) is firstly ignited (para. 0069; “In state 391, as soon as integrated 2-electrode welding torch 150 arrives at welding start point 381, it starts generating fore-going arc 205 between fore-going electrode 303 and welding object 160, and then starts traveling along the welding direction (from the left to the right, in FIG. 3).”) and to carry out a starting process in that a second arc (206) is ignited, after the ignition of the first arc (para. 0071; “…in state 393, hind-going arc 206 is generated between hind-going electrode 304 and welding object 160.”).

    PNG
    media_image3.png
    849
    544
    media_image3.png
    Greyscale

	Yoshima further teaches starting a welding process using the first wire simultaneously with the ignition of the second arc (para. 0070, “State 392 shows a state when welding torch 150 arrived at a first point of welding start section 382… When welding torch 150 arrives at first point of welding start section 382, control unit 120 sends welder 130 of fore-going electrode 303 such welding conditions for fore-going electrode 303 that corresponds to first speed V1.” Here, first point of welding start section 382 is considered to correspond to a start of a welding process using the first wire) (para. 0071; “At first point of welding start section 382 in state 393, hind-going arc 206 is generated between hind-going electrode 304 and welding object 160.”) (See also, paragraph 0073; “While welding torch 150 is moving from first point of welding start section 382 to second point of welding start section 383, control unit 120 sends, at first point of welding start section 382, such welding conditions for fore-going electrode 303 that correspond to first speed V1 to welder 130 of fore-going electrode 303. The welding conditions contain at least one of those instructions regarding the welding current, the weld wire supply speed and the welding voltage. At the same time, control unit 120 sends such welding conditions for hind-going electrode 304 that correspond to first speed V1 to welder 140 (ref. FIG. 1) of hind-going electrode 304. The welding conditions contain at least one of those instructions regarding the welding current, the weld wire supply speed and the welding voltage. When welding torch 150 arrives at second point of welding start section 383, control unit 120 sends welder 130 of fore-going electrode 303 such welding conditions for fore-going electrode 303 that correspond to second speed V2. The welding conditions contain one of those instructions regarding the welding current, the weld wire supply speed and the welding voltage. At the same time, control unit 120 sends welder 140 of hind-going electrode 304 such welding conditions that correspond to second speed V2. The welding 
	Yoshima, therefore, teaches the welding starting at point 382 and ignition of second arc 206 occur at the same point in time.  That is, the starting of the welding process using the first wire and the ignition of the second arc occur simultaneously, or at least, substantially simultaneously.
	The advantage of combining the teachings of Yoshima is that in doing so would aid in implementing tandem arc welding for the start of the welding process in a stable manner (para. 0074 of Yoshima).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne, with Yoshima, by replacing the temporal relationship between the starting of the main welding process of the first welding torch and the ignition of the second arc of the second welding torch of Artelsmair, with the teachings of Yoshima, in order to aid in implementing tandem arc welding for the start of the welding process in a stable manner (para. 0074 of Yoshima).
	Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation.
para. 0005, 0039, and 0040).
	Osborne, as relied upon above, teaches wherein the second arc is not ignited until after the welding wire end 5of the second welding wire is moved to the waiting position (as stated above in claim 10; The second welding wire is held in a waiting position, then moved toward the workpiece such that an arc is formed).  
Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation.
Artelsmair further discloses wherein before the first arc ignition, the first welding wire that is used during the first welding process is moved forward and a short circuit of the first welding wire with the workpiece to be welded is detected (See paragraphs 0037 and 0039; Figure 3).  
Regarding claim 13, the primary combination, as applied to claim 10, teaches each claimed limitation.
Artelsmair further discloses wherein the second welding wire involved in the second welding process is firstly moved forward until the workpiece to be welded is contacted and is then moved backward until the welding wire end of the second welding wire reaches one of a determined distance and an adjustable 5distance from the workpiece (See paragraphs 0040 and Figure 3; the welding wire 32, from a starting position, i.e., a distance 40 from the workpiece 16, carries out a movement in the direction of the workpiece until contacting the workpiece and after contacting workpiece 16, a short circuit is formed, and wire 32 is moved back from workpiece 16, preferably back to the starting position).
Regarding claim 14, the primary combination, as applied to claim 10, teaches each claimed limitation.
Osborne further teaches wherein the waiting time between the ignition of the first arc and the second arc is one of a determined waiting time and an adjusted waiting time (Col. 5, lines 1-40 and Col. 6, lines 1-23; as electrode 48 is consumed in the arc, the corresponding electrode holder 17 is fed toward the workpiece and will cause holder 6 to move electrode 1 toward the workpiece, where electrode 1 forms an arc with the workpiece.  The second arc of electrode 1 is, therefore, formed after a particular waiting time.  That is, the time between the first arc of electrode 48 being formed and the second arc being formed).
The advantage of combining the teachings of Osborne is that in doing so would maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne and Yoshiima, by replacing the temporal relationship between the ignition of the first and second arc of Artelsmair, with the teachings of Osborne, in order to maintain the respective arc between the welding wires and the workpiece, while the welding wires col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Regarding claim 15, the primary combination, as applied to claim 10, teaches each claimed limitation.
Osborne father teaches wherein a coupling is provided between the first welding process and the second welding process, so the waiting time between the ignition of the first arc and the second arc is determined by a process progress of the first welding process that began after the first arc ignition, the process progress being used as a measure for the waiting time being one of a determined and adjusted waiting time (Col. 5, lines 1-40 and Col. 6, lines 1-23; as electrode 48 is consumed in the arc, the corresponding electrode holder 17 is fed toward the workpiece and will cause holder 6 to move electrode 1 toward the workpiece, where electrode 1 forms an arc with the workpiece.  The second arc of electrode 1 is, therefore, formed after a particular waiting time.  That is, the time between the first arc of electrode 48 being formed and the second arc being formed.  This waiting time is determined by a process progress of the first welding process, for instance, the rate at which electrode 48 is consumed during the first welding process.  The waiting time is dependent on this process progress, or the rate at which electrode 48 is consumed).
The advantage of combining the teachings of Osborne is that in doing so would maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne and Yoshima, by replacing the temporal relationship between the ignition of the first and second arc of Artelsmair, with the teachings of Osborne, in order to maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Regarding claim 16, the primary combination, as applied to claim 15, teaches each claimed limitation.
Osborne father teaches wherein on reaching a decisive process progress of the first welding process that began after the first arc ignition, a control signal is produced, by means of which the ignition of the second arc is brought about (See Col 5, lines 9-39; upon electrode 48 being consumed, switches, relays, and contacts are respectively energized/de-energized causing second electrode 1 to be moved toward the workpiece where a second arc is formed.  The control signal is considered to correspond to the electric signals from the switches, relays, and contacts which cause the second electrode to be moved toward the workpiece and the second arc to be formed).  
The advantage of combining the teachings of Osborne is that in doing so would maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne and Yoshima, by replacing the temporal relationship between the ignition of the first and second arc of Artelsmair, with the teachings of Osborne, in order to maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Regarding claim 18, the primary combination, as applied to claim 10, teaches each claimed limitation.
Artelsmair further discloses wherein before the ignition of the first arc, establishing which of the first welding torch and the second welding torch has a master function and which of the first welding torch and the second welding torch has a slave function (See Figure 3 and paragraph 0035; first welding torch 10 precedes the second welding torch 35).  
Osborne also teaches establishing which of the first welding torch and the second welding torch has a master function and which of the first welding torch and the second welding torch has a slave function (See Col 5, lines 9-39; the action of electrode 48 being consumed causes, via actuation of switches, relays and contacts, the second electrode 1 to be moved toward the workpiece where the second arc is formed).
col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne and Yoshima, by replacing the temporal relationship between the ignition of the first and second arc of Artelsmair, with the teachings of Osborne, in order to maintain the respective arc between the welding wires and the workpiece, while the welding wires are alternately consumed in the welding process, during relative movement between the respective welding heads (torches) and the workpiece (col. 1, line 55 to Col. 2, line 10), thereby maintaining arc welding without substantial interruption.
Regarding claim 20, the primary combination, as applied to claim 10, teaches each claimed limitation.
	Artelsmair further discloses wherein at least 7one of the first welding process and the second welding process contains at least one part process configured as one of a pulse welding process, spray arc welding process, short arc welding process and a cold metal transfer welding process (para. 0005, 0039, and 0040).
	Regarding claim 24, the primary combination, as applied to claim 10, teaches each claimed limitation.
para. 0043; “The combination according to the invention enables, for instance, the use of only one power source 2, which is alternately connected to the respectively active welding torch 10, 35. It is, of course, also possible to control the welding processes by using two independently operating power sources 2, 38.”), wherein the first arc is not used to generate the second arc and the second arc is not used to generate the first arc (para. 0037; ignition of the electric arcs, relative to wires 13 and 32, occur independently of each other).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artelsmair (U.S. Publication 2007/0145028) in view of Osborne (U.S. Patent 2017509), and Yoshima (U.S. Publication 2009/0294428), and in further view of Korte (U.S. Patent 6444946).
Regarding claim 17, the primary combination, as applied to claim 10, teaches each claimed limitation except for wherein a value of at most three seconds is provided for the waiting time between the ignition of the first arc and the second arc.  
Korte teaches that it is known in the art of welding (title; Col. 1, 1-14) for a waiting time to be at most three seconds (Col. 2, lines 19-30; three seconds between heatings).
The advantage of combining the waiting time of Korte is that in doing so would provide gradual heating to the workpiece, thereby allowing tolerance differences in the workpiece to be equalized (Col. 2, lines 29-39).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Artelsmair, as modified by Osborne and Col. 2, lines 29-39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761